Citation Nr: 1749847	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-07 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right shoulder strain, to include as secondary to service-connected right wrist disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1971 to April 1974 and from January 1981 to January 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs  (VA) Regional Office (RO in Montgomery, Alabama. 

In June 2016, the Board denied service connection for a right shoulder disorder.  In March 2017, the United States Court of Appeals of Veterans Claims (CAVC) issued an Order vacating the June 2016 Board decision solely on the issue of a right shoulder disorder and remanded the case to the Board.  The March 2017 CAVC Order stated that the Board did not properly assess the evidence of record concerning whether the Veteran is entitled to a VA examination for his right shoulder.

In July 2017 the Board remanded the claim for further development pursuant to the CAVC Order.


FINDING OF FACT

The Veteran's right shoulder strain is not shown to be causally or etiologically related to any disease, injury, or incident in service or a service-connected disability. 


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disorder, to include as due to his service-connected right carpal tunnel and/or residuals of a right wrist fracture, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the March 2017 CAVC Order and subsequent Board remand the Veteran's VA treatment records were updated and the Veteran underwent a VA examination for his shoulder.  Therefore, there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection

The Veteran is seeking service connection for a right shoulder disorder, to include as secondary to his service-connected right wrist disabilities.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The Veteran's service treatment records (STRs) are silent for complaints, treatments or diagnoses related to a right shoulder disorder.  The Veteran's separation examination from his first period of active service, and entrance and separation examinations from his second period of active service are all silent for evidence of any right shoulder disorder.

Private medical treatment records indicate that the Veteran was seen by Dr. T.C. in August 2007 and reported minimal symptoms of pain in his right shoulder that had a history of one year.  The Veteran did not endorse any particular injury and the pain occurred mostly when lifting the arms upward.  A physical examination of the Veteran's shoulder was conducted and the objective examination results indicated that there was tenderness along the edge of the right acromioclavicular (AC) joint, range of motion limited to 110 degrees elevation, 120 degrees abduction, and 30 degrees external range of motion.  Weakness on abduction and external rotation was noted and attributed to pain.  X-ray results demonstrated a "rather prominent inferior end of the distal clavicle."  The diagnosis rendered by Dr. T.C. was Impingement syndrome of the right shoulder.  The Veteran received an injection in his right shoulder which gave him "quite a bit of relief." 

In March 2008 the Veteran returned to Dr. T.C. to discuss pain in his right shoulder.  The Veteran and Dr. T.C. discussed proper exercises and activity avoidance with the possibility of surgery.

Post-service treatment records indicate ongoing pain management and treatment for right shoulder pain.  May 2008 VA treatment records indicate that the Veteran had his right shoulder X-rayed.  The treatment records identify that the Veteran experienced pain on overhead motion that he described as having "been there for a while and had a history of spurs.  Analysis of the imaging results indicated a normal right shoulder.  In May 2008 the Veteran also underwent a VA pain assessment and management treatment.  When describing the onset of his right shoulder pain the Veteran stated that it started "about four years ago."  

In June 2008 the Veteran returned to a VA pain assessment and management treatment.  The Veteran described the onset of his right shoulder pain as "years ago."  The diagnosis of shoulder impingement was acknowledged.

The Veteran was provided a Magnetic Resonance Imaging (MRI) of his right shoulder in December 2008.  The analysis indicated that the rotator cuff had no signs of a full thickness tear but did demonstrate some internal indications consistent with mild tendinosis.  Mild hypertrophy of the AC joint with subchondral irregularity was noted and appeared to "mildly compress the myotendinous junction of the supraspinatus muscle."  Nonspecific subchondral cysts were also displayed.  The diagnosis rendered was mild tendinosis with no signs of significant partial or full thickness rotator cuff tear and mild AC joint arthropathy.  

The Veteran underwent another right shoulder MRI in December 2009.  The findings indicate no acute fracture or dislocation but did show mild degenerative changes of the right AC joint.  The impression provided from the MRI results were stable mild degenerative changes to the right AC joint.

The Veteran appears to have continued to receive periodic assessment and treatment of the pain associated with his right shoulder but no further diagnoses were rendered.  In August 2017, pursuant to CAVC and the Board's remands, the Veteran underwent a VA examination of his shoulders.  The VA examiner indicated that the Veteran's claims file was reviewed and specifically noted the aforementioned X-ray and MRI results.  The examiner diagnosed the Veteran with a right shoulder sprain, indicating that the date of the diagnosis was 1983.  As to the question of service connection the examiner opined that it was less likely than not that the Veteran's right shoulder strain was related to military service.  The examiner cited the lack of diagnosis or treatment of any injury or condition affecting his right shoulder while in service.  The examiner also provided an opinion on the secondary service connection issue, stating that it was less likely as not that the Veteran's right shoulder strain was proximately due to or the result of his service-connected right wrist disabilities since "there [is] no medical pathophysiologic relationship  between the right shoulder and the right wrist."

The Board finds that service connection for a right shoulder strain, to include as secondary to the Veteran's service-connected right wrist disabilities is not warranted.

In viewing the evidence in its entirety there is no evidence of an in-service disease or injury concerning the Veteran's right shoulder.  Pain is clearly the dominant right shoulder issue that the Veteran has reported.  The August 2017 VA examination confirmed that the Veteran has a diagnosed "right shoulder strain" but opined that it was less likely than not due to service, specifically citing the VA X-ray and MRI evidence and the lack of any indication of an injury, treatment, illness, or diagnosis during or at the time of separation for either of the Veteran's periods of active service.

The Board acknowledges that the VA examiner, when identifying the Veteran's diagnosis, assigned a diagnosis date of 1983.  However, this date is inconsistent with the examiner's findings and opinion, as well as the evidence of record.  The earliest evidence of record that indicates any right shoulder condition is in the August 2007 records from DR. T.C., in which the Veteran indicated a symptom history of only one year.  The further medical evidence of record indicates that the Veteran provided varying time periods for the onset of his right shoulder symptoms, to include "about four years ago" and existing for "years."  However, there is no indication that the Veteran has claimed, or that the evidence demonstrates, that his right shoulder symptoms began in-service or have existed since service.

Concerning service connection on a secondary basis the December 2017 VA examiner addressed the contention directly in her opinion that "there [is] no medical pathophysiologic relationship between the right shoulder and the right wrist".  There is no categorical requirement that medical evidence be used to establish a diagnosis or etiology.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, here the Board finds the examiner's opinion to be the most probative evidence as it was based on complete physical examination of the Veteran, review of the Veteran's entire claims file, and included the medical professional's opinion and rationale.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).

As the preponderance of the evidence is against a finding that the Veteran's current right shoulder strain is etiologically related to service, service connection is not warranted.


ORDER

Entitlement to service connection for a right shoulder strain, to include as secondary to service connected right wrist disabilities is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


